Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 20, 2015

                                       No. 04-15-00059-CV

                                    Yvonne E. PERRYMAN,
                                           Appellant

                                                 v.

                        Cecilia A. ROBINSON and Cecilia L. Jones, Jr.,
                                        Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-09714
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
         Appellant filed her notice of appeal on January 9, 2015. The clerk=s record and reporter=s
record are due on February 23, 2015. The court reporter has filed a notification stating that
appellant has failed to request the reporter’s record and to pay or make arrangements to pay the
fee for preparing the reporter’s record and that appellant is not entitled to appeal without paying
the fee.

        It is ORDERED that appellant provide written proof to this court within ten (10) days of
the date of this order that either (1) the clerk=s fee for preparing the clerk=s record has been paid
or arrangements have been made to pay the clerk=s fee and the contents of the clerk’s record have
been designated, and (2) a written request has been made for preparation of the reporter=s record
pursuant to TEX. R. APP. P. 34.6 (b)(1), and the reporter’s fee has been paid or arrangements have
been made to pay the reporter’s fee; or (3) appellant is entitled to appeal without paying the
clerk=s fee and the court reporter’s fee.

         If appellant fails to respond within the time provided, and the clerk’s record is not timely
filed, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court